Mr. John Selig, Director Division of Mental Health Services Department of Human Services 4313 West Markham Little Rock, Arkansas 72205-4096
Dear Mr. Selig:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of a proposed interlocal agreement between the Department of Human Services, Division of Mental Health Services, Benton Services Center (BSC), and the University of Arkansas for Medical Sciences, Department of Geriatrics (UAMS).
You have submitted a copy of the proposed agreement, under the terms of which the parties agree generally that UAMS will provide certain personnel to BSC, and that BSC will pay the compensation of these personnel.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action must specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property, if any, that will be used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
The agreement that you have submitted must specify all of the above-listed items.
Having analyzed the agreement between the Department of Human Services, Division of Mental Health Services, Benton Services Center, and the University of Arkansas for Medical Sciences, Department of Geriatrics, under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General